Citation Nr: 1029939	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-03 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether evidence was timely received in the claim of entitlement 
to death pension with an allowance for aid and attendance, for 
the purpose of receiving accrued benefits.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to February 
1946.  The Veteran died in February 1971.  The appellant is the 
Veteran's surviving child.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

The issue of entitlement to death pension with an allowance for 
aid and attendance, for the purpose of receiving accrued 
benefits, is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's surviving spouse died in April 2006.

2.  At the time of the surviving spouse's death, a claim was 
pending for entitlement to death pension with an allowance for 
aid and attendance.

3.  A September 13, 2006 VA notification letter resulted in 
prejudicial error to the surviving spouse's claim and the 
appellant.


CONCLUSION OF LAW

VA Form 21-0518-1 received on November 3, 2006 is considered of 
record at the time of the surviving spouse's death for the 
purposes of the appellant's accrued 


benefits claim of entitlement to death pension with an allowance 
for aid and attendance.  38 U.S.C.A. §§°5103A, 5107; 5121 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue on appeal as the Board is taking action 
favorable to the appellant by finding that the evidence was 
received in a timely manner.  As such, this decision poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Prior to a discussion of the applicable law, a review of the 
chronology of events in this case is necessary for proper 
context.  The Veteran died in February 1971, and the claim on 
appeal does not originate from any claims filed by him.  Instead, 
the claim originated with the Veteran's surviving spouse, who 
filed a claim for death pension with an allowance for aid and 
attendance on April 14, 2006.  The claim was submitted with a 
partially completed VA Form 21-534 (Application for Dependency 
Indemnity Compensation, Death Pension, and Accrued Benefits), a 
completed VA Form 21-8416 (Medical Expense Report), a certificate 
of the Veteran's military service, a marriage certificate, the 
Veteran's certificate of death, and medical reports documenting 
the surviving spouse's need for aid and attendance.

No action was taken on this claim, and the surviving spouse died 
on August 28, 2006.  Unaware of her death, on September 13, 2006, 
the RO dispatched a notice letter informing the surviving spouse 
that her application did not provide any income and net worth 
information.  The letter requested that this information be 
provided and enclosed a VA Form 21-0518-1 (Improved Pension 
Eligibility Verification Form).  On September 15, 2006, the RO 
was informed of the surviving spouse's death and received the 
appellant's claim for accrued benefits.  The completed VA Form 
21-0518-1 was received on November 3, 2006.

At the time of her death, the surviving spouse had a pending 
claim of entitlement to death pension with an allowance for aid 
and attendance.  When a surviving spouse has a claim pending at 
the time of her death, the Veteran's children may be paid 
periodic monetary benefits, which were due and unpaid, to which 
the surviving spouse was entitled at the time of her death based 
on existing ratings or decisions, or other evidence that was on 
file when she died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Although the appellant's claim for accrued benefits is separate 
from the claim that the surviving spouse filed prior to her 
death, the accrued benefits claim is "derivative of" the 
surviving spouse's claim and the appellant takes the surviving 
spouse's claim as it stood on the date of her death.  Zevalkink 
v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

For accrued benefits purposes, the appellant seeks entitlement to 
death pension with an allowance for aid and attendance.  The 
evidence of record at the time of the surviving spouse's death 
consisted of the partially completed April 2006 application and 
the documents associated with it.  The regulations state that the 
determination of accrued benefits claims must be made on the 
basis of this evidence alone, and cannot consider evidence 
associated with the claims file, or generated by VA, after the 
Veteran's death.  See 38 C.F.R. § 3.1000(d)(4).  Under the strict 
interpretation 


of these regulations, the surviving spouse's application was 
incomplete at the time of her death.  On this basis, the RO found 
that accrued benefits were not warranted because the evidence of 
record on the date of the surviving spouse's death did not 
include a properly completed application for benefits.

It is undisputable that the surviving spouse's application was 
not complete as of the date of her death.  The required financial 
information was not received until November 3, 2006, 
approximately two months after the surviving spouse's death.  
However, the RO committed a procedural error that was prejudicial 
to the surviving spouse.

If VA receives an incomplete application for benefits, it has a 
duty to notify the claimant of the information necessary to 
complete the application.  38 C.F.R. § 3.159(b)(2).  As stated 
above, the RO did not dispatch a notice letter informing the 
surviving spouse that her application was not complete until 
September 13, 2006, over two weeks after the surviving spouse had 
died.  While a dispatch of a letter after death of the applicant 
is not inherently prejudicial, in this case the letter was sent 
five months after the original application was received.  
Considering that the surviving spouse's application included a 
medical record which stated that she had malignant breast cancer, 
the Board finds that five months is not a timely response time 
for informing her that her application for benefits was 
incomplete.  Indeed, the RO itself acknowledged the non-timely 
nature of its notice, as the notice letter includes a handwritten 
statement signed on October 25, 2006 which stated "very late 
dev[elopment] - must wait."  In addition, an April 2009 note 
from the RO stated that the rating decision had been deferred 
partly because "[i]t doesn't look like we ever sent a proper 
[duty to assist] letter for the death pension."

A procedural or substantive error is prejudicial when the error 
affects a substantial right that a statutory or regulatory 
provision was designed to protect.  See 


McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553, 104 S.Ct. 
845, 78 L.Ed.2d 663 (1984); Intercargo Ins. Co. v. United States, 
83 F.3d 391, 396 (Fed.Cir.1996).  An error is also deemed 
prejudicial if it deprives a claimant of "a meaningful 
opportunity to participate effectively in the processing of his 
or her claim" or "affect[s] the 'essential fairness' of the 
adjudication."  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  When determining whether an error in VCAA notice exists, 
any error is presumed to be prejudicial and VA has the burden of 
rebutting this presumption.  See Sanders v. Nicholson, 487 F.3d 
881, 891 (2007).

In this case, the prejudicial nature of the VCAA notice error is 
undebatable.  The surviving spouse submitted an incomplete 
application for benefits in April 2006.  She was not sent notice 
that this application was incomplete until five months after her 
application was received, and over two weeks after her death.  As 
a result of the lack of a complete application, the appellant's 
claim was automatically denied because the required evidence was 
not of record at the time of the surviving spouse's death.  In 
essence, the RO delayed compliance with the requirements of the 
VCAA until the surviving spouse's claim was irrevocably defeated 
by her own death.  The delay in this specific case thus violated 
the very purpose of the duty to notify and assist.  See 38 C.F.R. 
§  3.159(b)(2); Pelegrini, 18 Vet. App. at 122 (explaining that 
"the very purpose of requiring that a claimant whose claim is 
missing necessary evidence be notified of the information and 
evidence needed to substantiate the claim is so that the claimant 
and/or VA can produce that missing evidence").  As such, the 
untimely VCAA notice letter caused prejudicial error to the 
surviving spouse's claim and to the appellant.  See McDonough 
Power Equip., 464 U.S. 548 at 553; Intercargo Ins. Co., 83 F.3d 
at 396.

Under normal circumstance, VA may cure timing defects by issuing 
a fully compliant VCAA notification and then readjudicating the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir.2006).  However, in this case the 


defect cannot be cured by another VCAA notification letter, as it 
is now impossible for appellant to provide the missing 
information prior to the date of the surviving spouse's death.  
As such, another method must be found to cure the defect caused 
by the prejudicial error.

The September 13, 2006 notification letter stated that the 
surviving spouse should submit the missing financial information 
within "a year from the date of this letter. . . .  If VA 
decides your claim before one year from the date of this letter, 
you continue to have until that date to submit additional 
evidence."  In order to prevent prejudice to the surviving 
spouse's claim and the appellant, the Board finds that this 
statement extended the time frame allowed for the submission of 
the missing financial information until September 12, 2007.  
Accordingly, the VA Form 21-0518-1 which was received on November 
3, 2006 was received in a timely manner with respect to the 
surviving spouse's claim of entitlement to death pension with an 
allowance for aid and attendance.  This evidence must thus be 
considered as if it were of record at the date of the surviving 
spouse's death for the purposes of the appellant's accrued 
benefits claim.

While this finding conflicts with the plain language requirements 
of 38 C.F.R. § 3.1000, such an action is necessary to rectify the 
error.  In addition, such a finding is consistent with the 
purpose of the VCAA itself.  Interpreting the application of the 
rule of prejudicial error "as requiring veterans to overcome a 
series of complex legal hurdles in order to secure the assistance 
mandated by Congress would clearly frustrate the purpose of the 
VCAA."  Sanders v. Nicholson, 487 F.3d 881, 892 (2007).


ORDER

VA Form 21-0518-1 received on November 3, 2006 is considered of 
record at the time of the surviving spouse's death for the 
purposes of the appellant's accrued benefits claim of entitlement 
to death pension with an allowance for aid and attendance, and to 
this extent only, the appeal is granted.


REMAND

The RO has never issued a decision on whether the surviving 
spouse was entitled to death pension with an allowance for aid 
and attendance.  The claim on appeal has only been denied on the 
basis that the application was incomplete as the evidence of 
record at the time of the surviving spouse's death was not 
sufficient.  As a result of the Board's findings herein, the VA 
Form 21-0518-1 which was received on November 3, 2006 is 
considered of record at the time of the surviving spouse's death 
for the purposes of the appellant's accrued benefits claim of 
entitlement to death pension with an allowance for aid and 
attendance.  There is no evidence of record that the RO has ever 
reviewed this evidence on its merits in the first instance.  
Therefore, to prevent possible further prejudice to the 
appellant, the claim must be remanded for the RO to readjudicate 
it in a manner consistent with the findings made herein.

Accordingly, the case is remanded for the following action:

The RO must readjudicate the claim of 
entitlement to death pension with an 
allowance for aid and attendance, for the 
purpose of receiving accrued benefits.  In 
so doing, the RO must treat the VA Form 
21-0518-1 which was received on November 
3, 2006 as if it was of record as of the 
date of the surviving spouse's death for 
the purposes of 38 C.F.R. § 3.1000.  
Thereafter, if the claim on appeal remains 
denied, the 


appellant must be provided a supplemental 
statement of the case.  After the 
appellant has had an adequate opportunity 
to respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


